8 F.3d 823
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earl WILKINS, Plaintiff-Appellant,v.CORRECTIONAL MEDICAL SYSTEM;  Dennis Hughes, ExecutiveDirector; Robert Granger, Medical Director;  Jacob Roberts,State Administrator;  Victor Luckritz, Dentist;  J.Cappuccio, D.D.S., Defendants-Appellees.
No. 92-6843.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 10, 1993.Decided:  October 22, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-90-559)
Earl Wilkins, Appellant Pro Se.
Philip Melton Andrews, Aron Uri Raskas, Kramon & Graham, P.A., Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Earl Wilkins appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wilkins v. Correctional Medical System, No. CA-90-559 (D. Md. June 29, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED